Citation Nr: 0534419	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1952 to 
November 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision.  

In February 2002 the veteran's file was permanently 
transferred from the RO in Boston, Massachusetts to the RO in 
Providence, Rhode Island.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in November 2003.  
A transcript of the veteran's hearing has been associated 
with the record.  

In April 2004, the Board remanded the veteran's case for 
additional development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service or for many years 
thereafter.  

3.  The veteran failed to report without good cause for VA 
examinations necessary to determine the nature and likely 
etiology of the claimed psychiatric disorder.  

4.  The veteran is not shown to have an innocently acquired 
psychiatric disorder, to include anxiety due to any event or 
incident of his military service.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability including anxiety due to disease or 
injury that was incurred in or aggravated by service; nor may 
a psychosis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 7104 (West 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2005).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in January 2003 and 
post-BVA remand in March 2005 in which the RO advised the 
veteran of the type of evidence necessary to substantiate his 
claim for service connection.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claims.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the VCAA notice was provided after the initial 
decision.  The Pelegrini Court noted that it did not intend 
to void RO decisions made prior to proper VCAA notice.  It 
provided a remedy for delayed notice, which was a remand for 
the RO to provide the necessary notice, or for the Board to 
provide reasons and bases as to why the veteran was not 
prejudiced by the lack of notice.  Pelegrini v. Principi, at 
120, 122-124.  The required VCAA notice was ultimately 
provided by the RO in the March 2005 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit. The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim.  

After the notice letters were provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained all relevant treatment records 
identified by the veteran.  

The Board notes that the RO also attempted to provide the 
veteran with a medical examination, in accordance with the 
instructions set forth in the April 2004 remand.  

The veteran was advised in the April 2004 remand and the RO's 
March 2005 evidence development letter that failure to report 
for an examination could have adverse consequences in 
relation to his claim.  See 38 C.F.R. § 3.655.  

However, the veteran failed to appear for his examination, 
that was scheduled for April 1, 2005.  The veteran was 
rescheduled to appear for VA examination on April 8, 2005, 
but again, the veteran failed to report.  

In a letter received in June 2005, the veteran indicated that 
he missed his scheduled VA examination because he was out-of-
town.  The veteran also reported that he phoned to reschedule 
the appointment but that he received no further information 
regarding the examination.  

The Board notes that the veteran failed to report to a 
scheduled VA examination in November 2001 because he was told 
that the examiner was unavailable.  

In this case, because the veteran failed to appear for a 
scheduled VA medical examination without good cause shown, 
the veteran's claims must be decided based on the evidence of 
record.  38 C.F.R. § 3.655.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in obtaining evidence 
pertinent to his claim.  38 U.S.C.A. §§ 5103 and 5103A (West 
2005).  


Analysis

In general, under applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

A psychosis becoming manifest to a compensable degree within 
one year of service discharge will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

In this case, there is a presumption that VA employees 
properly carry out their duties by providing notice of 
scheduled examinations.  The presumption of regularity is not 
rebutted unless there is an allegation of non-receipt of the 
disputed notice.  Baxter v. Principi, 17 Vet App 407 (2004).  

Here, there has been no allegation of non-receipt of the 
notice of the VA examinations.  

In fact, in a June 2005 statement, the veteran informed the 
RO that he missed two scheduled examinations because he was 
in out-of-town in Florida.  Prior to that, the veteran is 
shown to have failed to report for a November 2001 VA 
examination.  

Accordingly, the Board must undertake to review the claim 
based on the evidence that is of record.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (2005).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  

As the record stands, the service medical records show no 
evidence of an acquired psychiatric disability.  There also 
is no competent evidence linking any current psychiatric 
disability to service.  

On report of medical examination at enlistment in October 
1952, the veteran was entirely negative for any clinical 
findings for psychiatric defects.  The veteran's report of 
medical history was likewise negative, with the veteran 
describing his health as "very good."  

In September 1955, the veteran underwent psychiatric 
evaluation for unusual behavior.  It was noted that the 
veteran had had two previous court martials and an 
unauthorized absence of 27 days with less than 3 months 
remaining in his 3-year enlistment period.    

In a September 1955 hospital report, the veteran was noted to 
have had a pre-court marital medical examination that 
indicated "a strong possibility of an epileptic process and 
an electroencephalogram dated September 14, 1955 confirmed 
this impression."  

The examiner noted that each instance of unauthorized absence 
was preceded by ingestion of "variable quantities of alcohol 
with subsequent periods of confusions and/or amnesia" that 
were not considered symptomatic or pathological until the 
veteran's last offense.  

It was noted that the veteran past history revealed that he 
was always "hot-tempered, impulsive, and emotionally 
labile."  The veteran had a reputation for becoming 
hyperkinetic, confused and violent when intoxicated and that 
his alcohol use began shortly after adolescence.  

The veteran underwent additional EEGs during his 
hospitalization that were abnormal and suggestive of 
epilepsy.  Further, x-ray, physical, neurological, and 
routine laboratory examinations failed to reveal any 
additional pathology that was considered otherwise 
disqualifying.  It was noted that the opinion of the 
psychiatric staff was that the veteran "suffer[ed] from a 
longstanding psychomotor epilepsy which is subject to 
activation by alcoholic indulgence."  

As such, the veteran did not meet the minimum standards for 
enlistment or induction and was found unfit for further naval 
service by reason of physical disability that was neither 
incurred in, nor aggravated by a period of active military 
service.  

The veteran appeared before the Board of Medical Survey with 
a diagnosis of psychomotor epilepsy, a condition that was not 
found to be the result of his own misconduct and was not 
incurred in the line of duty but existed prior to enlistment.  
 
On report of medical examination at separation in November 
1955, the examiner noted positive psychiatric findings for 
the veteran's psychomotor epilepsy.  

In the veteran's claim received in September 2001, he 
indicated medical treatment for chest pain and anxiety in 
1958 from the Jamaica Plain VA Medical Center (VAMC).  

However, in correspondence dated in September 2001, it was 
noted that those records were unavailable because they were 
retired after the veteran's inactivity for medical care.  The 
records were retained for a 15-year period then destroyed by 
law.  

In November 2003, the veteran testified that since service he 
received VA medical treatment at the Jamaica Plain VAMC.  He 
did not recall the diagnosis, but noted that he was 
prescribed Phenobarbital (medication that controls epileptic 
seizures).  The veteran contended that he had a currently 
diagnosed anxiety disorder that was misdiagnosed as 
psychomotor epilepsy in service.  

The Board notes that in an undated VA examination 
questionnaire, the veteran indicated that he was retired and 
that he had no psychiatric symptoms.  He also reported that 
he does not receive any treatment for his mental problems.  

The VA treatment records dated from 2000 to 2004 reflect 
"shared care" treatment with the veteran's private treating 
physicians for hyperlipidemia, hypertension, heart valve 
replacement and bladder cancer.  Depression screens by the 
veteran's primary care physician dated in January 2001,  June 
2003, and July 2004 were reported as negative.  There is no 
documentation of any psychiatric or neurological treatment 
contained in the veteran's VA medical records.  

In this case, there is no evidence that the veteran has ever 
been diagnosed with any psychiatric disorder.  Further, no 
competent evidence has been presented to show that any 
current psychiatric disorder is due to service.  

The veteran has suggested that he has a psychiatric disorder 
due to service and that the in-service diagnosis of 
psychomotor epilepsy is incorrect . However, as a layperson, 
the veteran is not competent to express opinions as to 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

While the veteran's service medical records establish that 
the exhibited certain behavior during service, there is no 
medical evidence that he had any symptoms that were 
diagnostic of a psychosis.  No competent evidence has been 
presented to show that the veteran currently is suffering 
from any innocently acquired psychiatric disorder due to any 
event or incident of his service.  In the absence of 
competent evidence linking the any current psychiatric 
disability to service, the preponderance of the evidence is 
against the claim.



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


